Title: Thomas Boylston Adams to Abigail Adams, 14 June 1794
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother
            Philadelphia 14th: June 1794.
          
          It is a fortnight to day since my return to the City, & I have been waiting the arrival of every Post in hopes of hearing from my friends— I missed seeing my Father by one day only, & I have not yet heared of his safe arrival at home. It is probable you are busy in preparing my Brother for his departure— I hope however he will be called to Philadelphia before that takes place— I know not whether it be necessary that he should come here, but at least I wish it. It seems as if our family were destined to distant separations; it is within three Days of Six Years since your return from Europe, which I believe is the longest period for many years that the whole of our Family have sojourned in the same Land. Like the Patriarchal

families of old, we have wandered thro’ strange & foreign regions, not in search of “the Promised Land,” but for promised honors & expected benefit. I too have travelled. In the course of five weeks I visited the rich & fertile Counties of Pennsylvania. Wealth, Health, & consequent contentment, were the Guests of every village— Vegetation of spontaneous growth every where charmed the Eye, while the product & reward of Laborious industry afforded a gratification as pleasing to the Spectator, as it is profitable to the owner. I passed a week in each County where the Court was held, & it would be difficult for me to decide, which claims the prefference in my opinion. West Chester, York Town, Lancaster, Carlisle & Reading, were the five I visited; I also passed thro’ Harrisburg on my return. This last is situated directly upon the Fertile Banks of the Susquehannah; in point of local situation it has the advantage over all the others; but within two or three years past, it has been subject to Ague’s & Intermittant’s; particularly last Fall— it lost more inhabitants in proportion to its numbers, than the City of Philada:; but for this circumstance the growth of this town would be as rapid as it has been hitherto; there are now 2 or 300 houses, & 8 years ago, there was but one & that was the Ferry house. The water, through out the Country I visited is said to partake the qualities of the Limestone, & I found it peculiarly serviceable to my health; The exercise of riding on Horseback so long a Journey was rather more severe than I have been accustomed to, but tho’ it took away some of my flesh, it contributed much to my health. If it were not for the expence of keeping a Horse in the City, I should be fond of retaining mine till Fall— I could not have been suited better for my purpose any where— The only objection is that it is a female, which among Beasts of burthen & service is not much of a recommendation. But I am in debt for my Bard between fifty & sixty Dollars, & for other things a few more, & I must endeavor to make so good a bargain of my Beast, as to pay my last quarter’s expences.—
          I have the promise of an Office in my neighborhood & hope to be in it shortly, I could have got one before at a distance from my lodgings, but the convenience of having it near me, induced my delay.— If I can make my Office support itself for the first year, it will be as much as I expect, tho by no means so much as I could desire—but we must all be humbled before we are exalted— I never was much in love with myself, & I feel less so [no]w than ever.
          With the warmest affection / yours &ca:
          
            Thomas B Adams
          
          
          
            P S, Be good enough to inform me if Newcomb’s money arrived safe—
          
        